Title: To Thomas Jefferson from Nicolas Gouin Dufief, 28 February 1805
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


                  
                     A Philadelphie ce 28 de Février. 1805
                  
                  Puisse le petit poëme ci Inclus vous amuser seulement un quart d’heure & j’aurai alors parfaitement atteint mon but en vous l’envoyant! Votre très dévoué serviteur.
                  
                     N. G. Dufief 
                     
                  
               